                                          Case 19-14405                   Doc 18      Filed 04/25/19              Page 1 of 3


 Fill in this information to identify your case:

 Debtor 1                 Eric Sans Hosmer
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-14405
 (if known)                                                                                                                         Check if this is an
                                                                                                                                
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                       12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         JP Morgan Chase c/o Seterus                          Surrender the property.                             No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                Yes
    Description of       1909 Juniper Road Edgewood,                         Reaffirmation Agreement.
    property             MD 21040 Harford County                            Retain the property and [explain]:
    securing debt:



    Creditor's         Mantis Funding, LLC                                  Surrender the property.                             No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                Yes
    Description of       2706 Bynum Bel Air, MD 21015                         Reaffirmation Agreement.
    property             Harford County                                     Retain the property and [explain]:
    securing debt:                                                          avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Mantis Funding, LLC                                  Surrender the property.                             No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                Yes
    Description of       1909 Juniper Road Edgewood,                         Reaffirmation Agreement.
    property             MD 21040 Harford County                            Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                          Case 19-14405               Doc 18        Filed 04/25/19              Page 2 of 3


 Debtor 1      Eric Sans Hosmer                                                                      Case number (if known)    19-14405

    securing debt:



    Creditor's     Northwest Bank                                         Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      2706 Bynum Bel Air, MD 21015                         Reaffirmation Agreement.
    property            Harford County                                    Retain the property and [explain]:
    securing debt:                                                        pay


    Creditor's     Northwest Bank                                         Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      2706 Bynum Bel Air, MD 21015                         Reaffirmation Agreement.
    property            Harford County                                    Retain the property and [explain]:
    securing debt:                                                        pay


    Creditor's     South Central Bank, NA                                 Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      1909 Juniper Road Edgewood,                        Reaffirmation Agreement.
    property            MD 21040 Harford County                           Retain the property and [explain]:
    securing debt:



    Creditor's     Suntrust Bank                                          Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of 2013 Tesla P85                                            Reaffirmation Agreement.
    property       in wife's possession; she drives                       Retain the property and [explain]:
    securing debt: and makes payment                                      spouse's possession; she will continue
                                                                         to pay payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               320 Northpoint Road Inc.                                                                           No

                                                                                                                                 Yes

 Description of leased        RJ Mason lease for premises loacted at 320 North Point Road (debtor
 Property:                    personally guranteed)




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                          Case 19-14405               Doc 18        Filed 04/25/19          Page 3 of 3


 Debtor 1      Eric Sans Hosmer                                                                      Case number (if known)   19-14405




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Eric Sans Hosmer                                                         X
       Eric Sans Hosmer                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        April 23, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
